Citation Nr: 0615150	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation higher than 50 percent for post 
traumatic stress disorder (PTSD), on appeal from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
June 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Boston, Massachusetts, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD, and awarded a 50 percent rating, 
effective July 2003.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impairment of short-term memory, with 
disturbances of motivation and mood, occasional panic 
attacks, and difficulty in establishing and maintaining 
effective work and social relationships.  

2.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
thinking or mood due to symptoms. 


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the appellant in August 2003, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant of what 
he needed to show for a PTSD service connection claim.  
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  The appellant was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim.  The Court held in Dingess that where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven.  The Court further held that when a claim 
has been proven, the purpose of section 5103(a) has been 
satisfied and notice under its provisions is no longer 
applicable.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a Board hearing, was scheduled, and then 
cancelled his hearing.  

In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Evaluation of PTSD

Service connection was established for PTSD by rating 
decision of December 2003.  A 50 percent evaluation was 
assigned, effective from July 2003.  This evaluation has been 
in effect to this date.  This is an initial rating from the 
grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of reports 
of an October 2003 QTC contract psychiatric examination on 
behalf of VA, and VA outpatient treatment reports from 
October and November 2003 -- it is the Board's conclusion 
that the veteran's symptoms remain most consistent with no 
more than the initial schedular criteria for a 50 percent 
rating throughout the appeal period.  The evidence does not 
support a higher rating for PTSD.

In this regard, the evidence shows the presence of depressed 
mood, and affect.  He has sleep disturbance which is helped 
minimally with the use of Diazepam.  He related that he 
sleeps two to three hours, awakens, watches television, 
sleeps two to three more hours, and watches television.  He 
has normal orientation, hygiene and appearance.  However, he 
has impaired impulse control, and unprovoked irritability.  
Although he denied violence during his October 2003 VA 
contract examination, he did indicate in a November 2003 VA 
PTSD assessment, that he has a "short fuse" and that his 
anger has been an issue for him at home and when he worked.  
He had homicidal ideation related to his ex-wife in the past, 
and during the October 2003 VA contract examination, he 
related he continued to have suicidal ideation with ideas but 
no plans.  In his October 2003 initial VA PTSD evaluation, he 
did not express any suicidal or homicidal ideation.  He also 
noted that he did not keep any weapons in the home.  As 
recently as February 2004, he related in his substantive 
appeal that he was so severely depressed that he wanted to 
commit suicide.  However, he has no obsessional rituals, no 
abnormal thought process, no impaired judgment, or impaired 
abstract thinking.  He does not receive treatment for his 
PTSD, although he agreed to begin treatment in 2003, on a 
monthly basis.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as depression, anxiety, 
mildly abnormal memory, and disturbed mood, as to establish 
no more than a 50 percent schedular evaluation.  The evidence 
does not show deficiencies in most areas due to symptoms such 
as, illogical speech, obsessional rituals, near constant 
panic or impaired judgment.  As such, the Board does not 
consider the disability picture presented to warrant a rating 
higher than 50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score has ranged from a high 
of 55 in October 2003 to a low of 50 the next month in 
November 2003.  The 50 GAF score is reflective of the 
symptomatology reported in the medical evidence of suicidal 
ideation; however, he does not have severe obsessional 
rituals, or serious impairment in social, occupational, or 
school functioning, such as no friends or inability to keep a 
job.  In this case, there is no indication whether the 
veteran has friends but he does relate that he tends to 
isolate himself.  He, however, has reported being married for 
several years.  However, he did work in excess of 30 years as 
a hairdresser and stopped working in this venue due largely 
to physical disability.  The 55 GAF score is reflective of 
moderate symptoms indicating occasional panic attacks, few 
friends, conflicts with peers and co-workers.  Specifically, 
the veteran, a longtime hairdresser, indicated in his 
November 2003 PTSD assessment that he sometimes "got snappy 
with people" and regularly told his customers not to "give 
me any lip."  This appears to be evident of conflicts with 
peers and co-workers, and more in line with the 50 percent 
symptomatology, throughout the appeals period.  The 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased initial rating for 
PTSD in excess of 50 percent is not in order.


ORDER

Entitlement to an increased initial rating for PTSD, in 
excess of 50 percent, is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


